COURT OF COMMON PLEAS
FOR THE STATE OF DELAWARE
KENT cou:~:rv couRTHousE
3a tag GREEN
oovaa, oaLAv\/ARE 19901
P:~+o:~sa; (302) 735-sain

CHARLES W. WELCH, l|l

JUDGE
June 13, 2014
Mr. Kevin C. Evans Charles S. Knotlie, Esq.
6 Camden Circle Charles S. Knothe, P.A;
Clayton, DE 19938 3516~14 Silverside Road
Pro se Defendant Wilmington, DE 198} 0

Attorney for Plaintiff

RE: Credit Acceptance Corp. v. Kevin C. Evans
C.A. No.: 96-11-0129

Defendant’s Motion to Vacate Default Judgment.

Dear l\/lr. Evans and Mr. Knothe:

As you are aware, on June 6, 2014, the Court held a hearing on the Motion to Vacate
Default Judgment filed by the defendant, Kevin C. Evans. After careful consideration of the
arguments made by both parties for the motion, the Court denies the defendant’s Motion to
Vacate Defanlt judgment

The plaintiff, Credit Acceptance Corp., commenced a civil debt action against the
defendant on Novernber 19, 1996, when the plaintiff filed a Cornplaint with the Court alleging
that the defendant defaulted on an installment sales contract for the purchase of an automobile
An Affidavit of Process was filed with the Court stating that the defendant was personally served
with the Sumrnons and Complaint at his place of work, Willis Chevrolet, on November 26, 1996.
On January l3, 1997, a default judgment was entered against the defendant pursuant to Court of
Common Pleas Rule l2(a) when the defendant failed to answer the Complaint within 20 days of

being served.

On l\/Iarch l4, 2014, the defendant filed the present Motion to Vacate Default J'udginent.

The defendant contends that he was never served with a copy of the Complaint and Summons,

that he never purchased a vehicle as alleged by the plaintiff and that his signature does not match

the one on the sales agreement.

The plaintiff opposes the Motion to Vacate Default .ludgnient on the grounds that the
defendant failed to establish excusable neglect. The plaintiff contends that the defendant’s
allegation that he was never served with the Sumrnons and Complaint is insufficient to invalidate
the inherently reliable process server. The plaintiff further contends that the defendant has failed
to set forth a meritorious defense to the action that would allow a different outcome to the

litigation if heard on the merits.

The Court may relieve a party from judgment upon finding:

(l) l\/Iistake, inadvertence, surprise, or excusable neglect; (2) newly discovered evidence
which by due diligence could not have been discovered in time to move for a new trial
under Rule 59(b); (3) fraud (whether heretofore denominated intrinsic or extrinsic),
misrepresentation or other misconduct of an adverse party; (4) the judgment is void; (5)
the judgment has been satisfied, reieased, or discharged, or a prior judgment upon which
it is based has been reversed or otherwise vacated, or it is no longer equitable that the
judgment should have prospective appiication; or (6) any other reason justifying relief
from the operation of the judgment

CT. COM. P. CIV. R. 60('0). The burden of proof to vacate a default judgment lies with the
defendant. However, "Delaware courts look favorably on motions to vacate default judgments
‘because they promote Delaware’s strong judicial policy of deciding cases on the merits.’
Accordingly, Rule 60(‘0) should be construed liberally to give effect to that underlying policy."
Emory Hill & C0. v. M)_~fruz LLC, 2013 WL 5347519, at *4 (Del. Super. Sept. 24, 2013) (citation
omitted).

In the present case, the defendant contends that the default judgment entered against him
is void, not because of excusable neglect as categorized by the plaintiff, but because he was
never served with the Summons and Cornplaint. A judgment is void if it was rendered without
jurisdiction Ernory Hi!l & Co., 2013 WL 534'7519, at *8 n.l02. The defendant further argues
that at the time the alleged debt arose, he would not have purchased a car because he had bad

credit and did not have a driver’s license He also denies that the signature on the sales

agreement is his signature.l

l Although the defendant denies that the signature on the sales agreement is his signature, the Court notes that the
signature on the agreement is similar to the signature on his Motion to Vacate Def`ault Judgment.

The issue before the Court in this case is not whether the defendant purchased the car,
but, whether he was properly served. The defendant claims that he does not remember being
served; however, he admits that he was working at Willis Chevrolet during the time the
Summons and Compiaint were allegedly served on him at work as indicated in the Affidavit of
Process. The Court also notes that the default judgment against the defendant was taken over
seventeen years ago. The Court finds that a reasonable person should have been aware of a
judgment entered against him well before the expiration of seventeen years, especially
considering that the defendant has purchased a mobile home within this time f`rarne. Therefore,
the defendant has not sufficiently met his burden of proof to show that he was never served with

the Surnmons and Complaint in this action.

Based on the foregoing analysis, the Court finds that the defendant was served with a
copy of the Sumrnons and Complaint as described in the Affidavit of Process filed in this case.
Therefore, the default judgment against the defendant is affinned and the defendant’s Motion to
Vacate Default Judgment is DENIED.

IT IS SO ORDERED.

Sincerely,

leila/leaa

Charles W. Welch, III